                                               Case 2:19-cr-00077-RFB-VCF Document 65 Filed 08/10/20 Page 1 of 4



                                               LANCE J. HENDRON, ESQ
                                           1   Nevada Bar No. 11151
                                               HENDRON LAW GROUP LLC
                                           2   625 S. Eighth Street
                                               Las Vegas, Nevada 89101
                                           3   Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                               E-mail: lance@ghlawnv.com
                                           4   Attorney for Defendant, Laura Guida
                                           5
                                                                          UNITED STATES DISTRICT COURT
                                           6                                 CLARK COUNTY, NEVADA
                                           7    UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00077-RFB-VCF
                                           8
                                                                     Plaintiff,
                                           9                                                        STIPULATION AND ORDER TO
                                          10    vs.                                                 CONTINUE SENTENCING
TEL (702) 758-5858 ▪ FAX (702) 387-0034




                                          11    JAELEAH MARIA GUIDA, and                            (FIFTH REQUEST)
    HENDRON LAW GROUP LLC

        LAS VEGAS, NEVADA 89101




                                          12    LAURA VELREE GUIDA,
          625 S. EIGHTH STREET




                                          13                         Defendants.
                                          14
                                                        IT IS HEREBY STIPULATED BY AND BETWEEN defendant, LAURA VELREE
                                          15
                                               GUIDA,   by and through her counsel, LANCE J. HENDRON, ESQ., of the Law Firm HENDRON
                                          16
                                               LAW GROUP, LLC, and Adam Gill, Esq., counsel for defendant Jaeleah Maria Guida, and
                                          17
                                               plaintiff, United States of America, by and through Nicholas A. Trutanich, United States
                                          18
                                               Attorney and Susan Cushman, Assistant United States Attorney, that the Sentencing in the
                                          19
                                               above-captioned matter currently set for August 13, 2020 at 11:00 a.m. be continued to August
                                          20
                                               26, 2020.
                                          21
                                                        This Stipulation is entered into for the following reasons:
                                          22
                                                        1. Mr. Hendron’s office is currently limited in staff and counsel needs additional time
                                          23
                                                            to prepare.
                                          24
                                                        2. Defense counsel and counsel for the government agree to the continuance.
                                          25
                                                        3. The defendants are not detained and agree to the continuance.
                                          26
                                                        4. Defendants respectfully ask the court to continue sentencing to the same date for
                                          27
                                                            both defendants.
                                          28
                                                  Case 2:19-cr-00077-RFB-VCF Document 65 Filed 08/10/20 Page 2 of 4




                                              1          5. Additionally, denial of this request for continuance could result in a miscarriage of

                                              2             justice.

                                              3          6. In addition, the continuance sought is not for delay and the ends of justice are in

                                              4             fact served by granting of such continuance which outweigh any interest of the

                                              5             public and the defendants in proceeding with sentencing on August 13, 2020.

                                              6

                                              7   DATED this _7th day of August, 2020.
                                              8
                                                                                                Respectfully Submitted,
                                              9

                                             10
                                                                                                 _ /s/ Lance Hendron __________
                                             11                                                  Lance J. Hendron, Esq.
                                                                                                 Counsel for defendant Laura Guida
                                  387-0034
                                     (702)




                                             12
                                    PLLC
                           ENDRON,LLC

                                 89101
                              STREET

                               ▪ FAX
                              89101




                                             13
                      & HGROUP


                      ▪ FAX (702)
                           STREET
                        , NEVADA

                      387 0034




                                                                                                 __/s/ Adam Gill_______________
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                             14                                                  Adam Gill, Esq.
                   IGHTH
                   LAW

                 VEGAS




                                                                                                 Counsel for defendant Jaeleah Guida
               S. ES.

TEL (702)T758-5858




                                             15
          GUYMON

              EGAS
          625625
    HENDRON

        LAS LVAS




                                             16

                                             17                                                  __/s/ Susan Cushman___________
                                                                                                 Nicholas Trutanich,
                                             18                                                  United States Attorney
                                                                                                 Susan Cushman,
                                             19
                                                                                                 Assistant United States Attorney
                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                            2
                                                  Case 2:19-cr-00077-RFB-VCF Document 65 Filed 08/10/20 Page 3 of 4



                                                  LANCE J. HENDRON, ESQ.
                                              1   Nevada Bar No. 11151
                                                  HENDRON LAW GROUP LLC
                                              2   625 S. Eighth Street
                                                  Las Vegas, Nevada 89101
                                              3   Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                                  E-mail: lance@ghlawnv.com
                                              4   Attorney for Defendant, Laura Guida
                                              5
                                                                            UNITED STATES DISTRICT COURT
                                              6                                CLARK COUNTY, NEVADA
                                              7    UNITED STATES OF AMERICA,                          CASE No.: 2:19-cr-00077-RFb-VCF
                                              8
                                                                      Plaintiff,
                                              9

                                             10    vs.

                                             11    JALEAH MARIA GUIDA, and
                                  387-0034




                                                   LAURA VELREE GUIDA,
                                     (702)




                                             12
                                    PLLC
                           ENDRON,LLC

                                 89101
                              STREET

                               ▪ FAX
                              89101




                                             13
                      & HGROUP




                                                                      Defendants.
                      ▪ FAX (702)
                           STREET
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                             14
                   IGHTH
                   LAW




                                                                 FINDINGS OF FACTS, CONCLUSION OF LAW AND ORDER
                 VEGAS
               S. ES.

TEL (702)T758-5858




                                             15
          GUYMON

              EGAS
          625625
    HENDRON

        LAS LVAS




                                                         Based on the pending Stipulation of Counsel, and good cause appearing therefore, the
                                             16

                                             17   Court finds:
                                             18
                                                         1. Counsel for defendant, Laura Guida, is currently limited in staff and needs
                                             19
                                                             additional time to prepare.
                                             20

                                             21          2. Both counsel for the defendants and counsel for the government agree to the

                                             22              continuance.
                                             23
                                                         3. The defendants are not detained and agree to the continuance.
                                             24

                                             25          4. Both defendants are respectfully requesting the sentencing be continued to the

                                             26              same date.
                                             27
                                                         5. Additionally, the denial of this request could result in a miscarriage of justice.
                                             28

                                                                                             3
                                                  Case 2:19-cr-00077-RFB-VCF Document 65 Filed 08/10/20 Page 4 of 4




                                              1          6. In addition, the continuance sought is not for delay and the ends of justice are in

                                              2              fact served by granting of such continuance which outweigh any interest of the

                                              3              public and the defendants in proceeding with sentencing on August 13, 2020.

                                              4

                                              5                                             ORDER

                                              6          IT IS HEREBY ORDERED that the Sentencing for LAURA GUIDA scheduled for

                                              7                                                                                      26th day of
                                                  August 13, 2020, at the hour of 11:00 a.m., is hereby vacated and continued to the ____

                                              8   __________________,
                                                   August             20_____,
                                                                         20    at the hour of _________
                                                                                               10:00    __.m.,
                                                                                                         a     in Courtroom 7C.
                                              9

                                             10          IT IS HEREBY ORDERED that the Sentencing for JAELEAH GUIDA scheduled

                                             11   for August 13, 2020, at the hour of 10:00 a.m., is hereby vacated and continued to the ____
                                                                                                                                         26th day
                                  387-0034
                                     (702)




                                             12       August
                                                  of __________________,    20
                                                                         20_____,                11:15
                                                                                  at the hour of _________ a__.m., in Courtroom 7C.
                                    PLLC
                           ENDRON,LLC

                                 89101
                              STREET

                               ▪ FAX




                                                         Instructions regarding how the hearing will be conducted to be issued.
                              89101




                                             13
                      & HGROUP


                      ▪ FAX (702)
                           STREET
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                             14                     10th day of __________,
                                                         DATED this _____        August     2020.
                   IGHTH
                   LAW

                 VEGAS
               S. ES.

TEL (702)T758-5858




                                             15
          GUYMON

              EGAS
          625625
    HENDRON

        LAS LVAS




                                             16                                          _____________________________
                                                                                         RICHARD F. BOULEWARE, II
                                             17
                                                                                         UNITED STATES DISTRICT JUDGE
                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                            4
